  Case 18-50438        Doc 88      Filed 06/03/19 Entered 06/03/19 11:35:52              Desc Main
                                     Document     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION

IN RE:                                             :     Case No. 18-50438
                                                   :
GARY ALAN HESS                                     :     Chapter 11
BETTY KAREN HESS                                   :
             Debtor                                :     Judge Rebecca B. Connelly

                     __________________________________________________

                     NOTICE OF HEARING ON OBJECTION TO CLAIM #4
                     __________________________________________________

PLEASE TAKE NOTICE that the above Debtors, by counsel, have herein filed an objection to your claim
in this bankruptcy case.

Your claim may be reduced, modified, or eliminated. You should read these papers carefully and
discuss them with your attorney, if you have one.

If you do not want to court to eliminate or change our claim, then on or before THIRTY (30) DAYS
FROM THE DATE OF THIS NOTICE, you or your attorney must:

         1.    File with the court a written response to the objection at:

               Clerk, U.S. Bankruptcy Court,
               116 N. Main Street, Room 223, Harrisonburg, VA 22802

        2.       If you mail your response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.

         3.    You must also mail a copy to:

               Hannah W. Hutman, Esq.
               342 S. Main Street
               Harrisonburg, VA 22801


        4.    Attend the hearing scheduled to be held on August 21, 2019 at 11:00 A.M., at United
States Courthouse, 116 North Main Street, Harrisonburg, VA 22802.

IF NO WRITTEN RESPONSE TO THE CLAIM OBJECTION IS FILED WITHIN THIRTY (30) DAYS
FROM THE DATE OF THE OBJECTION AND NOTICE, AN ORDER SUSTAINING THE
OBJECTION WILL BE ENTERED WITHOUT FURTHER NOTICE AND HEARING, AND THE
CREDITOR WILL BE BARRED FROM RESPONDING TO THE OBJECTION TO CLAIM, AND
THE HEARING SET FORTH HEREIN WILL BE CANCELLED.


                                                         /s/ Hannah W. Hutman
                                                         Hannah W. Hutman, Counsel for Debtors
  Case 18-50438         Doc 88      Filed 06/03/19 Entered 06/03/19 11:35:52                  Desc Main
                                      Document     Page 2 of 3




                                     CERTIFICATE OF SERVICE

         I hereby certify that I have served the Notice of Hearing and Objection to Claim #22 on the
claimant by Certified and Registered Mail, Return Receipt first-class mail to the person most recently
designated on the claimant’s original or amended proof of claim as the person to receive notices, at the
address so indicated, as follows; and (i) if the objection is to a claim of the United States, or any of its
officers or agencies, in the manner provided for service of a summons and complaint by Rule 7004(b)(4)
or (b); or (ii) if the objection is to a claim of an insured depository institution, in the manner provided by
Rule 7004(h):


Branch Banking & Trust Company                            Branch Banking & Trust Company
PO Box 1847, 100-50-01-51                                 c/o Kelly S. King, CEO
Wilson, SC 27894                                          200 W. 2nd Street
                                                          Winston-Salem, NC 27101


DATED: June 3, 2019                               /s/ Hannah W. Hutman
                                                  Hannah W. Hutman, Counsel for Debtors




                                                      2
  Case 18-50438          Doc 88      Filed 06/03/19 Entered 06/03/19 11:35:52                Desc Main
                                       Document     Page 3 of 3




                                UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                     HARRISONBURG DIVISION

IN RE:                                               :     Case No. 18-50438
                                                     :
GARY ALAN HESS                                       :     Chapter 11
BETTY KAREN HESS                                     :
             Debtor                                  :     Judge Rebecca B. Connelly



         Come now the Debtors, by counsel, and object to Claim No. 4, filed by Branch Banking & Trust

Company (the “Claimant”), in support of which the Debtors state as follows:

         1.       Claim No.4, filed by the Claimant on May 15, 2018 asserts a claim against the Debtors in

the amount of $266,621.95 in connection with a promissory note secured by a Deed of Trust on the

Debtors’ principal residence.

         2.       Debtors dispute the claim amount, arrearage amount, and charges and fees stated in the

Proof of Claim.

         3.       Additionally, Debtors state that the claim filed by Claimant, as evidenced by the

documents attached to Claim No. 4, is a duplicate of Claim No. 22 filed by the United States Small

Business Administration.

         WHEREFORE, Debtors object to the amount of the claim, and ask that the duplicate claim be

disallowed, and for such other relief as the Court deems appropriate.



Dated: June 3, 2019                                GARY ALAN HESS
                                                   BETTY KAREN HESS
                                                   By Counsel

By: /s/ Hannah W. Hutman
Hannah W. Hutman, Esquire (VSB#79635)
hhutman@hooverpenrod.com
HOOVER PENROD PLC
342 South Main Street
Harrisonburg, Virginia 22801
540/433-2444
540/433-3916 (Facsimile)
Counsel for Debtors

                                                      3
